UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

RODOLFO TECOCOATZI-ORTIZ, ET AL., 18-cv-7342 (JGK)

Plaintiffs, ORDER

 

- against -
JUST SALAD LLC, ET AL.,

Defendants.

 

JOHN G,. KOELTL, District Judge:

As discussed during the teleconference held on May 27, 2021,
the defendants shall file their motion for summary judgment by
July 1, 2021, the plaintiffs’ response is due July 26, 2021, and

the defendants’ reply is due August 6, 2021.

SO ORDERED.

Dated: New York, New York
May 27, 2021

ae Lick

Shs ohn G. Koeltl
United States District Judge

 

 

 

USDS SDNY

DOCUMENT

ELEC” -ONICALLY FILED
DOC #: - _

DATE FILED: _§-28"

 

 

 

 

 

 
